


Exhibit 10.11
CONSULTING AGREEMENT


This Agreement is made and entered into effective as of April 18, 2012
(“Effective Date”) by and between Zeltiq Aesthetics, Inc. (“Company”), having a
principal place of business at 4698 Willow Road, Pleasanton, CA 94588 and Mark
Foley (“Consultant”).
1.Engagement of Services. Company hereby engages Consultant to act as Company's
Interim Chief Executive Officer for a period of six (6) months. Consultant shall
perform all duties associated with the position of CEO, and shall report to
Company's Board of Directors. Consultant represents, warrants and covenants that
Consultant will perform the services under this Agreement in a timely and
professional manner. In addition, in the event that the Company hires a CEO
prior to the expiration or termination of this Agreement, Consultant agrees to
continue to provide his full time efforts on behalf of the Company in support of
the CEO, and as directed by the Company's Board of Directors, for the remainder
of the term of this Agreement.


2.Compensation; Timing.
 
2.1    Monthly Fee. Company will pay Consultant a fee of Fifty Thousand Dollars
($50,000) per month (“Monthly Fee”). The Monthly Fee will be paid out on the
12th day of each month during the Term of this Agreement as specified below.
Company will reimburse Consultant's documented, out-of-pocket expenses no later
than thirty (30) days after Company's receipt of Consultant's invoice, except
that reimbursement for expenses may be delayed until that time when Consultant
furnishes adequate supporting documentation for the authorized expenses as
Company may reasonably request. Upon termination of this Agreement for any
reason, Consultant will be (a) paid fees on the basis stated in Section 3 below,
and (b) reimbursed only for expenses that are properly incurred prior to
termination of this Agreement and which are approved in advance by Company's
Board of Directors.
2.2     Equity. Subject to the Board of Directors' approval, Consultant will be
granted (a) a nonqualified stock option to purchase 128,352 of shares of
Company's Common Stock (the “Option”), and (b) 128,351 Restricted Stock Units
(“RSUs”) under Company's 2011 Equity Plan (the “Plan”). The Option and RSUs will
be subject to the terms and conditions of the Plan and the standard stock option
and RSU agreement provided pursuant to the Plan, which Consultant will be
required to sign as a condition of receiving the Option and RSUs. The Option and
RSUs will vest in 1/6th increments monthly over the six (6) month term of this
Agreement, with 100% vesting occurring at the end of the Term (as defined
below). In addition, to the extent this Agreement is terminated by Company
without Cause (as defined below) at any time prior to the end of the Term, the
vesting of the Option and RSUs will accelerate and will be 100% vested at the
time of the termination without Cause.


3.Term and Termination.


3.1     Term. This Agreement is effective as of the Effective Date set forth
above and will terminate six (6) months later on October 17, 2012 (“Term”),
unless terminated earlier as set forth below. This Agreement may be extended by
Company and Consultant only in a writing signed by both parties.


3.2    Termination by Company/Obligations. Company may terminate this Agreement
without Cause (as defined herein) at any time, with termination effective upon
Company's delivery to Consultant of written notice of termination. In the event
of a termination of this Agreement without Cause, Company shall provide
Consultant with a lump sum payment of the Monthly Fees Consultant would have
received through the end of the Term, provided Consultant signs a general
release of all claims in favor of Company. Company also may terminate this
Agreement immediately for Cause, which shall include: (a) Consultant's breach of
Section 5 (Disclosure and Assignment of Work), 6 (Confidentiality) or 11
(Noninterference with Business) or (b) Consultant's conviction or entry of a
plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude or that otherwise negatively impacts
Consultant's ability to effectively perform Consultant's duties hereunder. In
the event of a termination for Cause, Company shall provide Consultant with
payment of a pro-rata portion of the Monthly Fee for the month in which the
termination occurs, but shall have no obligation to pay any further fees to
Consultant under this Agreement.


3.3    Termination by Consultant. Consultant may terminate this Agreement at any
time, with termination effective fifteen (15) days after Consultant's delivery
to Company of written notice of termination. In the event Consultant terminates
this Agreement for any reason, Company shall provide Consultant with payment of
a pro-rata portion of the Monthly Fee for the month in which the termination
becomes effective, but shall have no obligation to pay any further fees to
Consultant under this Agreement.






--------------------------------------------------------------------------------




3.4     Effect of Expiration or Termination. The definitions contained in this
Agreement and the rights and obligations contained in this Section and
Sections 5 (Disclosure and Assignment of Work), 6 (Confidentiality), 7
(Ownership and Return of Confidential Information and Company Property), 8
(Indemnification), 11 (Noninterference with Business) and 12 (General
Provisions) will survive any termination or expiration of this Agreement.


4.Independent Contractor Relationship. Consultant's relationship with Company is
that of an independent contractor, and nothing in this Agreement is intended to,
or shall be construed to, create a partnership, agency, joint venture,
employment or similar relationship. Consultant will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health or life insurance, profit‑sharing or retirement
benefits. Consultant is not authorized to make any representation, contract or
commitment on behalf of Company unless specifically requested or authorized in
writing to do so by Company's Board of Directors. Consultant is solely
responsible for, and will file, on a timely basis, all tax returns and payments
required to be filed with, or made to, any federal, state or local tax authority
with respect to the performance of services and receipt of fees under this
Agreement. Consultant is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. No part of Consultant's compensation will be subject to withholding
by Company for the payment of any social security, federal, state or any other
employee payroll taxes. Company will regularly report amounts paid to Consultant
by filing Form 1099‑MISC with the Internal Revenue Service as required by law.


5.Disclosure and Assignment of Work.


5.1    “Innovations” and “Company Innovations” Definitions. In this Agreement,
“Innovations” means all discoveries, designs, developments, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), trade secrets, know-how, ideas (whether or
not protectable under trade secret laws), mask works, trademarks, service marks,
trade names and trade dress. “Company Innovations” means Innovations that
Consultant, solely or jointly with others, creates, derives, conceives,
develops, makes or reduces to practice under this Agreement.


5.2     Disclosure and Assignment of Company Innovations. Consultant agrees to
maintain adequate and current records of all Company Innovations, which records
shall be and remain the property of Company. Consultant agrees to promptly
disclose and describe to Company all Company Innovations. Consultant hereby does
and will irrevocably assign to Company or Company's designee all of Consultant's
right, title and interest in and to any and all Company Innovations and all
associated records. To the extent any of the rights, title and interest in and
to Company Innovations cannot be assigned by Consultant to Company, Consultant
hereby grants to Company an exclusive, royalty-free, transferable, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to fully use, practice and exploit those non-assignable
rights, title and interest, including, but not limited to, the right to make,
use, sell, offer for sale, import, have made, and have sold, the Company
Innovations. To the extent any of the rights, title and interest in and to the
Company Innovations can neither be assigned nor licensed by Consultant to
Company, Consultant hereby irrevocably waives and agrees never to assert the
non-assignable and non-licensable rights, title and interest against Company,
any of Company's successors in interest, or any of Company's customers.


5.3     Assistance. Consultant agrees to perform, during and after the term of
this Agreement, all acts that Company deems necessary or desirable to permit and
assist Company, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to Company under this Agreement. If Company is unable
for any reason to secure Consultant's signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided under this Agreement, Consultant hereby
irrevocably designates and appoints Company and Company's duly authorized
officers and agents as Consultant's agents and attorneys-in-fact to act for and
on Consultant's behalf and instead of Consultant to take all lawfully permitted
acts to further the filing, prosecution, registration, memorialization of
assignment, issuance and enforcement of rights in, to and under the Company
Innovations, all with the same legal force and effect as if executed by
Consultant. The foregoing is deemed a power coupled with an interest and is
irrevocable.


5.4     Consultant Out-of-Scope Innovations. If Consultant incorporates or
permits to be incorporated any Innovations relating in any way, at the time of
conception, reduction to practice, creation, derivation, development or making
of the Innovation, to Company's business or actual or demonstrably anticipated
research or development but which were conceived, reduced to practice, created,
derived, developed or made by Consultant (solely or jointly) either unrelated to
Consultant's work for Company under this Agreement or prior to the Effective
Date (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, then Consultant hereby grants to Company and Company's designees a
royalty-free, transferable, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to fully use,
practice and exploit all patent, copyright, moral right, mask work, trade secret
and other intellectual property rights relating to the Out-of-




--------------------------------------------------------------------------------




Scope Innovations. Notwithstanding the foregoing, Consultant agrees that
Consultant shall not incorporate, or permit to be incorporated, any Innovations
conceived, reduced to practice, created, derived, developed or made by others or
any Out-of-Scope Innovations into any Company Innovations without Company's
prior written consent.


6.Confidentiality.


6.1    Definition of Confidential Information. “Confidential Information” means
(a) any technical and non-technical information related to the Company's
business and current, future and proposed products and services of Company,
including for example and without limitation, Company Innovations, Company
Property (as defined in Section 7 (Ownership and Return of Confidential
Information and Company Property)), and Company's information concerning
research, development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans and business
plans, in each case whether or not marked as “confidential” or “proprietary” and
(b) any information that Company has received from others that may be made known
to Consultant and that Company is obligated to treat as confidential or
proprietary, whether or not marked as “confidential” or “proprietary”.


6.2    Nondisclosure and Nonuse Obligations. Except as permitted in this
Section, Consultant will not (i) use any Confidential Information or (ii)
disseminate or in any way disclose the Confidential Information to any person,
firm, business or governmental agency or department. Consultant may use the
Confidential Information solely to perform services under this Agreement for the
benefit of Company. Consultant shall treat all Confidential Information with the
same degree of care as Consultant accords to Consultant's own confidential
information, but in no case shall Consultant use less than reasonable care.
Consultant shall immediately give notice to Company of any unauthorized use or
disclosure of the Confidential Information. Consultant shall assist Company in
remedying any the unauthorized use or disclosure of the Confidential
Information. Consultant agrees not to communicate any information to Company in
violation of the proprietary rights of any third party.


6.3    Exclusions from Nondisclosure and Nonuse Obligations. Consultant's
obligations under Section 6.2 do not apply to any Confidential Information that
Consultant can demonstrate (a) was in the public domain at or subsequent to the
time the Confidential Information was communicated to Consultant by Company
through no fault of Consultant; or (b) was rightfully in Consultant's possession
free of any obligation of confidence at or subsequent to the time the
Confidential Information was communicated to Consultant by Company. A disclosure
of any Confidential Information by Consultant (a) in response to a valid order
by a court or other governmental body or (b) as otherwise required by law will
not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes; provided, however, that Consultant provides
prompt prior written notice thereof to Company to enable Company to seek a
protective order or otherwise prevent the disclosure.


7.Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials and items (including, without
limitation, software, equipment, tools, artwork, documents, drawings, papers,
diskettes, tapes, models, apparatus, sketches, designs and lists) that Company
furnishes to Consultant by Company, whether delivered to Consultant by Company
or made by Consultant in the performance of services under this Agreement and
whether or not they contain or disclose Confidential Information (collectively,
the “Company Property”), are the sole and exclusive property of Company or
Company's suppliers or customers. Consultant agrees to keep all Company Property
at Consultant's premises unless otherwise permitted in writing by Company.
Within five (5) days after any request by Company, Consultant shall destroy or
deliver to Company, at Company's option, (a) all Company Property and (b) all
materials and items in Consultant's possession or control that contain or
disclose any Confidential Information. Consultant will provide Company a written
certification of Consultant's compliance with Consultant's obligations under
this Section.


8.Indemnification. Consultant will indemnify and hold harmless Company from and
against any and all third party claims, suits, actions, demands and proceedings
against Company and all losses, costs and liabilities related thereto arising
out of or related to (i) an allegation that any item, material and other
deliverable delivered by Consultant under this Agreement infringes any
intellectual property rights or publicity rights of a third party or (ii) any
gross negligence or intentional misconduct by Consultant or any other act or
omission of Consultant, including without limitation any breach of this
Agreement by Consultant.


9.Observance of Company Rules. At all times while on Company's premises,
Consultant will observe Company's rules and regulations with respect to conduct,
health, safety and protection of persons and property.


10.No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract or accept an obligation inconsistent or
incompatible with Consultant's obligations, or the scope of services to be
rendered for Company, under this Agreement. Consultant warrants that, to the
best of Consultant's knowledge, there is no other existing contract or duty on
Consultant's part that conflicts with or is inconsistent with this Agreement.
Consultant agrees to indemnify and hold harmless Company from any and all losses
and liabilities incurred or suffered by Company by reason of the alleged breach
by




--------------------------------------------------------------------------------




Consultant of any services agreement between Consultant and any third party.


11.Noninterference with Business. During this Agreement, and for a period of two
(2) years immediately following the termination or expiration of this Agreement,
Consultant agrees not to solicit or induce any employee or independent
contractor involved in the performance of this Agreement to terminate or breach
an employment, contractual or other relationship with Company.


12.General Provisions.


12.1    Successors and Assigns. Consultant shall not assign its rights or
delegate any performance under this Agreement. For the avoidance of doubt,
Consultant may not subcontract performance of any services under this Agreement
to any other contractor or consultant without Company's prior written consent.
All assignments of rights by Consultant are prohibited under this paragraph,
whether they are voluntary or involuntary, by merger, consolidation,
dissolution, operation of law, or any other manner. For purposes of this
paragraph, (i) a “change of control” is deemed an assignment of rights; and (ii)
“merger” refers to any merger in which Consultant participates, regardless of
whether it is the surviving or disappearing entity. Any purported assignment of
rights or delegation of performance in violation of this paragraph is void. This
Agreement will be for the benefit of Company's successors and assigns, and will
be binding on Consultant's permitted assignees.


12.2     Injunctive Relief. Consultant's obligations under this Agreement are of
a unique character that gives them particular value; Consultant's breach of any
of these obligations will cause irreparable and continuing damage to Company for
which money damages are insufficient, and Company is entitled to injunctive
relief, a decree for specific performance, and all other relief as may be proper
(including money damages if appropriate), without the need to post a bond.


12.3     Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile transmission,
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth above or to such other address
as either party may provide in writing.


12.4     Governing Law; Forum. The laws of the United States of America and the
State of California govern all matters arising out of or relating to this
Agreement without giving effect to any conflict of law principles. Each of the
parties irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in Alameda County, California, as applicable,
for any matter arising out of or relating to this Agreement, except that in
actions seeking to enforce any order or any judgment of the federal or state
courts located in Alameda County, California, such personal jurisdiction will be
non-exclusive. Additionally, notwithstanding anything in the foregoing to the
contrary, a claim for equitable relief arising out of or related to this
Agreement may be brought in any court of competent jurisdiction. If a proceeding
is commenced to resolve any dispute that arises between the parties with respect
to the matters covered by this Agreement, the prevailing party in that
proceeding is entitled to receive its reasonable attorneys' fees, expert witness
fees and out‑of‑pocket costs, in addition to any other relief to which that
prevailing party may be entitled.


12.5    Severability. If a court of law holds any provision of this Agreement to
be illegal, invalid or unenforceable, (a) that provision shall be deemed amended
to achieve an economic effect that is as near as possible to that provided by
the original provision and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected.


12.6     Waiver; Modification. If Company waives any term, provision or
Consultant's breach of this Agreement, such waiver shall not be effective unless
it is in writing and signed by Company. No waiver by a party of a breach of this
Agreement shall constitute a waiver of any other or subsequent breach by
Consultant. This Agreement may be modified only by mutual written agreement of
authorized representatives of the parties.


12.7     Entire Agreement. This Agreement constitutes the final and exclusive
agreement between the parties relating to this subject matter and supersedes all
agreements, whether prior or contemporaneous, written or oral, concerning such
subject matter.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.








--------------------------------------------------------------------------------








"Company"
 
"Consultant"
Zeltiq Aesthetics, Inc.
 
Mark Foley
 
 
 
 
 
By:
/s/ Joshua T. Brumm
 
By:
/s/ Mark J. Foley
Name:
Joshua T. Brumm
 
Name:
Mark J. Foley
Title:
CFO
 
Title:
Individual







